DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-4, 6-8, 11 14, and 16-18, drawn to a beverage cartridge comprising a cup defining an opening to an internal space, the cup including an outwardly extending rim arranged around the opening and having a top side and a bottom side, a cover arranged to close the opening and engage with the rim to seal the internal space from an external environment, the cover including a body having a periphery and a plurality of flexible tabs arranged around the periphery .

Group II, claim(s) 21-23, 27-28, and 30, drawn to a mixing funnel comprising a funnel body defining a bowl portion having a sidewall and a bottom, the bottom including an outlet opening, and the sidewall having a rim at an upper end of the sidewall and a gap at a portion of the sidewall, and an inlet channel extending radially from the gap.

Group III, claim(s) 31-35 and 38, drawn to a beverage cartridge comprising a beverage material container having a beverage material in an internal space, and a mixing funnel attached to the beverage material container.

Group IV, claim(s) 41-42 and 45-47, drawn to a beverage dispensing system comprising a beverage cartridge including a beverage material container having a beverage material in an internal space, and a mixing funnel attached to the beverage material container, and a beverage making machine having a cartridge holder arranged to receive the beverage cartridge, the cartridge holder including a vibration mechanism.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, III, and IV, lack unity of invention because even though the inventions of these groups require the technical feature of a beverage cartridge comprising a cup defining an opening to an internal space, the cup including an outwardly extending rim arranged around the opening and having a top side and a bottom side, and a cover including a body having a periphery and a plurality of flexible tabs arranged around the periphery of the cover, the cover having a movable portion extending across the body from one side of the periphery to another side of the periphery, and at least two stationary portions on opposite sides of the movable portion, the movable portion joined to the stationary portions by respective break lines arranged to open with movement of the movable portion relative to the stationary portions, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fond US 5,897,899 (cited on Information Disclosure Statement filed April 25, 2019).  Fond teaches a beverage cartridge comprising a cup defining an opening to an internal space, the cup including an outwardly extending rim arranged around the opening and having a top side and a bottom side, and a cover including a body having a periphery and a plurality of flexible tabs arranged around the periphery of the cover (‘899, FIG. 4) (‘899, Column 3, lines 20-29).
Groups II, III, and IV lack unity of invention because even though the inventions of these groups require the technical feature of a mixing funnel comprising a funnel body defining a bowl portion having a sidewall and a bottom, the bottom including an , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gruder US 2015/0166258 (cited on Information Disclosure Statement filed April 25, 2019).  Gruder teaches a mixing funnel comprising a funnel body (channel section 20) defining a bowl portion having a sidewall and a bottom, the bottom including an outlet opening, and the sidewall having a rim at an upper end of the sidewall and a gap at a portion of the sidewall, and an inlet channel extending radially from the gap (‘258, FIG. 3) (‘258, Paragraph [0053]).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792